Citation Nr: 1532310	
Decision Date: 07/29/15    Archive Date: 08/05/15

DOCKET NO.  15-02 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for benign paroxysmal positional vertigo (BPPV).


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1944 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an August 2012 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an initial rating in excess of 10 percent for BPPV.

The Veteran contends that an increased rating is warranted due to daily dizziness and staggering resulting in serious falls.  See Notice of Disagreement (January 9, 2013); Statement (July 9, 2013).  He further asserts that BPPV prevents him from walking long distances, transgressing stairs, and prolonged standing.  He believes that VA has improperly evaluated his BPPV.  See Substantive Appeal (January 15, 2015).  The Veteran's friends have reported that he requires a walker due to instability.  See Statements from S.L., D.T., and J.H. (received January 9, 2013).

VA treatment records show that the Veteran began to experience dizziness and nausea associated with vertigo in October 2005.  See, e.g., VA Audiology Note (October 5, 2010).

On VA examination in June 2012, the examiner attributed the following symptoms to BPPV:  tinnitus; vertigo more than once weekly, lasting less than one hour; and hearing loss.  The examiner did not endorse hearing loss with attacks of vertigo and cerebellar gait or staggering; however, the examiner reported that the Veteran uses a cane, walker, or wheelchair to ambulate and that gait was very wide based and slow.  The examiner noted generalized muscle weakness of unknown etiology.  The examiner opined that the Veteran's ear disability affects his ability to work to the extent that he could not work in dangerous settings due to a possibility of falling

On VA examination in November 2013, the Veteran reported that BPPV had worsened since his last examination now with sensation of room spinning and loss of balance leading to multiple falls.  The Veteran reported that he often requires a cane or walker for stability upon standing.  He associated daily nausea and vomiting with onset of vertigo.  The examiner attributed following symptoms to BPPV: hearing loss with episodes of vertigo more than once weekly, lasting 1 to 24 hours.  The examiner reported abnormal gait, at times supported by a walker.  The examiner also reported that Romberg, Dix Hallpike, and limb coordination tests were normal:  observing no vertigo or nystagmus during testing.  The examiner opined, without rationale, that the Veteran's peripheral vestibular condition does not impact his ability to work.

Recent VA treatment records show chronic vertigo as well as progressive bilateral leg weakness.  See, e.g., VA treatment record (September 19, 2014).

The Veteran BPPV is currently rated as a peripheral vestibular disorder under 38 C.F.R. § 4.88a, Diagnostic Code 6204 (2014).  Where, as here, a veteran is in receipt of service connection for vertigo, hearing loss, and tinnitus, these disabilities may be rated individually or together under Diagnostic Code 6205, whichever results in a higher rating.  See id. at Note.

The Veteran is currently service-connected for hearing loss (20 percent disabling), BPPV (10 percent disabling), and tinnitus (10 percent disabling), which are collectively rated at 40 percent.  See 38 C.F.R. § 4.25 (2014).  As such, the next rating under Diagnostic Code 6205, a 60 percent, requires hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times per month, with or without tinnitus.  A 100 percent rating requires hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

Additional medical development is needed to decide the claim because it is unclear whether the Veteran's dizziness and instability are attributable to his BPPV and, if so, whether these symptoms constitute cerebellar gait.  38 C.F.R. § 3.159 (c)(4) (2014).  In other words, a medical opinion is needed to determine whether it is possible to separate the effects of the Veteran's service-connected BPPV from those of nonservice-disabilities that may also affect his gait, ability to ambulate, and stability.  See 38 C.F.R. § 3.102 (2014); Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam) (holding that when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability).

Accordingly, the case is REMANDED for the following action:

1.  Please arrange for the Veteran's claims file to be reviewed by a medical professional.  If the medical professional determines that an examination of the Veteran is required to answer the following questions, then such examination should be scheduled.  Otherwise, the medical professional should review the Veteran's claims file and respond to the following:

The record reflects the Veteran has an abnormal gait and difficulty with ambulation and uses both a walker and a wheelchair.  However, it is unclear whether or not these ambulation restrictions and abnormal gait constitute "cerebellar gait."  

* Does the Veteran currently have/experience cerebellar gait?  

* If so, is the cerebellar gait caused by or a symptom of his service-connected BPPV?

* If it is not caused by or a symptoms of his service-connected BPPV, is it clearly attributable to nonservice-connected conditions?  

* If it is not possible to determine if the cerebral gait is caused by the service-connected BPPV or a nonservice-connected condition, this must be expressly stated.  

The examiner's report must include a complete rationale for all opinions expressed.  

2.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

